 WESTINGHOUSE ELECTRIC CORPORATION573tial relation to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.IV.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,it shall be recommended that the Respondentceaseand desist therefrom and takecertain affirmative action which it is found necessary to effectuate the policies ofthe Act.It has been found that the Respondent, by inducing its employees to repudiatein writing their union authorizations, by granting wage increases, and by threatsand interrogation, interfered with, restrained, and coerced its employees in violationof Section 8 (a) (1) of the Act. It shall be recommended that the Respondentceaseand desist therefrom.Inasmuch as Respondent's antiunion activities are not so extensive in mannerand scope and are not of such an aggravated character as to indicate an attitudeof general opposition to employees' rights, it will be recommended that Respondentonly be required to cease and desist from in any like manner interfering with,restraining,or coercing its employees in the exercise of the rights guaranteed themin Section7 of the Act.Upon the basis of the foregoingfindingsof fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Unionherein isa labor organization within the meaning of Section2 (5) of the Act.2. Joslin Dry Goods Company is an employer, who atall timesmaterial hereto,was engaged in commerce within the meaning of the Act.3.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent Company has engaged inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce,within themeaningof Section 2 (6) and (7) of the Act.5.The Company has not committed the violations of Section 8 (a) (5) of theAct, alleged in the complaint. It is recommended that the allegations of thecomplaintsettingforth said violations be dismissed.[Recommendations omitted from publication.]Westinghouse Electric Corporation (Sturtevant Division)andInternational Union of Electrical,Radio and Machine Workers,CIO, Petitioner.Caiie No. 1-RC-f077. July 9,1957DECISION AND ORDERPursuant to a stipulation for certification upon consent electionand the election held pursuant thereto, International Association ofMachinists, AFL-CIO, hereinafter called the Union, was certified onApril 25, 1951, as the collective-bargaining representative in a unit ofproduction and maintenance employees at the Employer's Hyde Park,Massachusetts, plant, and South Boston, Massachusetts, warehouse,excluding among others time-study men.On December 14, 1956, theUnion filed a motion for clarification of certification, requesting theBoard to find that the classification of layout-calculator is included inthe certified unit.On December 31, 1956, the Board issued a notice118 NLRB No. 67. 574DECISIONS OF NATIONALLABOR RELATIONS BOARDto show cause why this motion should not be granted.On January9,1957, the Employer filed its answer thereto requesting that theUnion's motion be dismissed.On January 25, 1957,the Board issued an order directing a hearingin this matter,and instructing the hearing officer to serve upon theparties a report containing resolutions of the credibility of witnesses,findings of fact, and recommendations as to the disposition of theissues involved.The order also provided that, if no timely exceptionswere filed to the hearing officer's report, the Board would adopt therecommendations of the hearing officer.A hearingwas held on February 28, 1957,before Robert E. Greene,hearing officer.On April 9, 1957, the hearing officer issued and servedupon the parties a report, a copy of which is attached hereto, in whichhe recommended that the Board deny the Employer'smotion to dis-miss the Union's motion for clarification,and that the Union's certifi-cate be amended so as to exclude the classification layout-calculatorfrom the appropriate unit.Thereafter,the Employer and the Unionfiled exceptions to the hearing officer's report together with supportingbriefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel[Chairman Leedom and MembersMurdock and Bean].The Board has reviewed the rulings of the hearing officer made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the hearingofficer's report,the exceptions,the briefs,and the entire record in thecase, and hereby adopts the hearing officer's findings, conclusions, andrecommendations with the following modification..The hearing officer recommended that the classification layout-calculator be excluded from. the unit..This was a temporary jobclassification which no longer exists.The employee performing theduties of this position is now classified as time-study employee, classC.He is part of the time-study department and is supervised by thehead of that department.Time-study employees are excluded fromthe unit for which the Union is certified bargaining representative.Accordingly,we perceive no reason for amending the certificate, butfind that,as a time-study employee,the disputed employee is excludedfrom the certified unit.IT IS HEREBY ORDERED thatthe Employer'smotion to dismiss theUnion's motion for clarification,be,, and it hereby is, denied; andIT IS HEREBY FOUND that the position classified as time-study em-ployee, class C, is excluded from the unit for which the Union wascertified as bargaining representative on April 25, 1951. WESTINGHOUSE ELECTRIC CORPORATION5:75HEARING OFFICER'S REPORTOn April 25, 1951, the National LaborRelationsBoard issued its Decision andCertification of Representatives in the above-captioned matter wherein it certifiedthat Lodge 1790 of District 38 the International Association of Machinists, AFL,hereinafter called I. A. M. had been selected by a majority of the employees ofthe Employer in the following unit which the Board found to be a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b) of theAct, as amended:All production and maintenance employees at the Hyde Park, Massachusetts,plantand the South Boston, Massachusetts, Warehouse of Westinghouse ElectricCorporation (Sturtevant Division), including plant clerical employees reportingto theWorks Manager, and excluding executives, other office and clericalemployees,erectors, timekeepers, time-study men, patternmakers, secretaries toexecutivesof the rank of general foremen or higher, manufacturing engineers,tool designers,allother professional employees, guards, and supervisors asdefined in Section 2 (11) of the Act, as amended.On December 14, 1956, the I. A. M. filed a motion for clarification of certificationas to the certification of April 25, 1951.The motion was based on a dispute betweenthe I. A. M. and Employer as to the unit placement of a job or employee classifica-tionknown as "layout-calculator."On December 31, 1956, the Board issued anotice toshow cause why the Board should not grant the motion of the I. A. M.and include the classification layout-calculator in the certified unit.On or aboutJanuary 10, 1957, Employer filed its answer to notice to show cause in which itcontended that the classification here involved was properly a time-study job and notwithin the 1. A. M. certified unit.Employer further contended in said answer thatthe I. A. M. should not be heard to proceed by way of motion for clarification sinceto grant such clarification in accord with the I. A. M.'s contentions would be to findthe Employer guilty of an unfair labor practice, presumably within the meaning ofSection 8 (a) (5) of the Act.Thereafter, on January 25, 1957, the Board referred the matter to the RegionalDirector for the First Region and directed that a hearing be conducted to receiveevidence on the issues involved.Pursuant thereto, said Regional Director issuedand served upon the parties a notice of hearing and designated a hearing officer.Pursuant to said Order of the Board and notice of hearing, the hearing officermakes this his report together with recommendations as to the disposition of theissues involved.ProcedureAt the commencement of the hearing, the Federation of Westinghouse IndependentSalariedUnions was permitted to intervene without objection from any of theotherparties.Employer moved that the motion for clarification be denied on several bases:first, that since no answer to the notice to show cause had been filed by theI.A.M. and that a verified answer had been filed by the Employer, there was nocause shown why the unit should be clarified; second, that the procedure on amotion to clarify was improper since there was nothing to clarify and any favorableaction on that motion would be to add a new classification to the unit description;and third, that the questions present were properly within the grievance procedureset out in the contract between the I. A. M. and the Employer and not within theprovince of the Board.As to the first basis for Employer's motion, it was not contemplated that thoseof the parties who felt that the motion for clarification should be granted shouldmake. answer thereto but only that those who felt that the Board should not grantthe motion should make answer. Issue as to the placement of the classification oflayout-calculatoris joinedby themotionfor clarification itself and the Employer'sanswer.'As to the second procedural ground urged by the Employer for denial of themotion, the Board, in the matter ofClarostatMfg.Co.,' on the motion of counselfor the petitioner therein, amended the unit formerly stipulated by the parties to beappropriate by adding to that unit description two classifications.'Subsequent to the hearing,Employer filed a motion to correct transcript which wassubsequently assentedto by I. A. M. Thatmotion is hereby granted.Also subsequent tothe hearing,Employer and I. A. M. filed briefs which have been duly considered by thehearing officer.I SeeClarostat Mfg.Go., 105I'LRB 20. 576As to the third basis for Employer's motion, that the determination of the questionraised should properly be made under the grievance procedure of the contract ratherthan by the Board, the I. A. M. argues that it is precluded by its contract with theEmployer from proceeding further under such grievance procedure, and in supportof that position the I. A. M. points to article XVIII of that contract, and specificallyto section F of that article, as it appears in I. A. M.'s Exhibit No. 6.Regardless of thearbitrability of this dispute, by Section 9 (b) of the Act, the determination of thecomposition of collective bargaining units is specifically allocated to the Board.It is further suggested by Employer that the motion to clarify should be deniedsince to determine it in accordance with the I. A. M.'s contentions would be to findthe Employer guilty of an unfair labor practice within the meaning of Section 8 (a)(5).The Board does not require that the unfair labor practice procedure beutilized in determining disputes of this character.It is recommended that the Employer's motion to deny the motion for clarificationon the above procedural grounds be denied.The IssuesPetitioner contends that the job classification is within the unit as to which it hasbeen certified, that though the job title has changed from layout man A to layout-calculator, the content of the job is the same as it was at the time that the certificationissued.It is the contention of the Employer that the job content of the newly establishedclassification of layout-calculator is different from that of layout man A or anyother classification within the I. A. M. unit and that the I. A. M.'s motion forclarification should be denied.The position of the Federation of Westinghouse Independent Salaried Unions isin substance the same as the Employer's, that is, that the job content of the classi-fication of layout-calculator is that of a time-study employee and that the motionfor clarification should be denied.The MeritsThere is verylittleif any substantial dispute among the parties as to the factualsituation which gave rise to this dispute, and the following recitation is for the mostpart based upon uncontroverted and undisputed testimony.The I. A. M. is recognized by the Employer and has been recognized by it forsome years as the bargaining representative for the unit described above, includinglayout men of all classes.Layout men class A work with certain metal marking orpuncturing tools including punch pricks, hammers, scribers or scratch-ails, and di-viders.With these tools they prepare from drawings or blueprints accurate templatesor patterns for use as setup gauges and checking templates for the guidance ofproduction employees in the manufacture of sheetmetal items for inclusion in Em-ployer's products.This work of the layout men is performed in the productionareas of the plant, generally in the same area where the piece or item will eventuallybe produced by the machine operator.The layout men are compensated at anhourly rate and are subject to the supervision of the production department foreman.Sometime in February 1956 the Employer purchased, and had installed in thisplant, certain new types of presses known as Weidemann turret punch presses.Themost efficient utilization of these new punch presses required a change in the methodof preparing guides to the machine operator in the performance of his functions.Rather than using templates as such guides, coordinate charts are used.Thesecoordinate charts are prepared for an employee from detailed drawings with theuse of a modified Burroughs calculating machine.An example of such coordinatechart introduced for illustrative purposes is contained in the record as I. A. M.'sExhibit No. 3. In the operation of the Weidemann type presses, the coordinatechart replaces the template.The chart is held in position before the press operator,as shown in Company's Exhibit No. 3, and from the figures and other informationappearing upon it, the operator sets his machine.In the preparation of the coordinate chart, none of the metalworking tools usedby the layout man in the making of templates are used, the Burroughs calculatingmachine being the only mechanical contrivance utilized.Unlike the layout man inhis work in preparing templates, the layout-calculator, in the preparation of a co-ordinate chart, is concerned with the order or sequence of the operations to beperformed by the press operator and indicates on the chart that sequence.Theproper or improper establishment of the sequence of operations determines,in part,the profit realized by the Employer in the operation.Beginning about March 30, 1956, the installations of the Weidemann's beingcomplete, the preparation of the coordinate charts was assigned to an employee: KNITGOODS WORKERS UNION577then classified as layout man A.During the first several weeks on this newoperation, the layout man was closely supervised and instructed in this work bya member of the Employer's engineering staff, familiarizing him with the use ofthe calculatingmachine and assisting him in adjusting himself to placing thelayout information on paper rather than on a metal template.During this period when this method of operation was being installed, theI.A.M. filed a grievance under its contract by which it sought to have the workof the layout man preparing coordinate charts up-graded, but this grievance was,withdrawn with the agreement that the Employer should be given more timeto study this new operation.The basis of the I. A. M.'s grievance was that thenew job required a higher grade of skill and knowledge than that required of layoutman A. Subsequently, the grievance was resubmitted, the I. A. M. at this timecontending that the job of layout-calculator required, in addition to the worknormally performed by a layout man, that the employees select the particularmachine on which the work was to be performed, determine the sequence ofoperations, the ability to mentally visualize the work to be performed, the exerciseof independent judgment and further contended that, in its responsibilities, layout-calculator compared with the responsibilities of time-study and methods employees.The Employer disposed of this grievance by reclassifying the job of layout-calculator to the classification of time-study and methods engineer, thus removingit from the unit for collective bargaining represented by the I. A. M.3 and placing.it for the purposes of collective bargaining within the unit represented by Federationof Westinghouse Independent Salaried Unions.This reclassification became effectiveon August 6, 1956.On August 22, 1956, the I. A. M. filed a charge with the National Labor RelationsBoard, First Region, Case No. 1-CA-2156, that this action of the Employer was,violative of Section 8 (a) (1) (5) of the Act. This charge was withdrawn, thecase being closed by letter dated November 14, 1956.Thereafter, on December 14,.1956, the instant motion for clarification was filed.Testimony at the hearing as to the job layout-calculator shows that it is a salariedposition and that it is subject to the supervision of the Employer's divisionalindustrial engineerwho is charged with the administration of the Employer's,time-study operation.The location of the operation has been removed from thevicinityof the presses to a location occupied by time-study employees and bycertain clerical employees, some of which clerical employees are within the I. A. M.unit.The present incumbent is classified as a method and time-study engineer Cand his normal progression from that classification would be through methodand time-study engineer B to time-study engineer A.He is in the process of beingtrained for such progressions by attending classes which include instruction in thetaking of time studies, the calculation of time values from such studies, themethodizing of jobs and the general operations of a method and time-studyengineer.RECOMMENDATIONThe hearing officer is convinced that the classification layout-calculator as it is setout in this Record is a time-study classification. It is therefore recommended thatthe unit found by the Board to be appropriate herein be amended by the additionof the words "including layout-calculators" after the words "time-study men" asthey appear among the exclusions in the recital of the unit contained on the firstpage of this Report.3 See unit description above.Knitgoods Workers Union,Local 155 International Ladies' Gar-ment Workers'Union,AFL-CIOandPackard Knitwear, Inc..Case No. 2-CC-407. July 10,1957DECISION AND ORDEROn April 15, 1957, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent Local 155 had engaged in and was engaging in viola-118 NLRB No. 71.450553-58-vol. 118-38